Exhibit 99.1 News Release Republic First Bancorp, Inc. July 29, 2011 REPUBLIC FIRST BANCORP, INC. REPORTS FINANCIAL RESULTS FOR SECOND QUARTER 2011 Philadelphia, PA, July 29, 2011 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended June 30, 2011. During the second quarter of 2011, the Company recorded a net loss of $0.5 million, or $0.02 per share, compared to a net loss of $7.1 million, or $0.60 per share, for the second quarter of 2010. “We continue to make strides in a positive direction related to the resolution of credit quality concerns on our balance sheet today,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “Non-performing assets are lower for a fourth consecutive quarter as of June 30, 2011 and other credit quality indicators continue to steadily improve.” “Over the past two years we have transformed Republic into a new bank with a new brand, new management team, renovated store locations and a retail model focused on fanatical customer service,” said Madonna.“During this time we have strengthened our capital position and brought stabilization to the balance sheet in an incredibly challenging economic environment. Unfortunately our earnings continue to be negatively impacted by some of the remaining asset quality issues originated under the old bank model prior to 2008. We firmly believe that our current strategy, along with our overall financial strength, will carry us through any challenges that may lie ahead and also puts us in a position to expand and take advantage of future opportunities.” Highlights for the Three Months Ended June 30, 2011 Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 14.07% and a Tier I Leverage Ratio of 10.67% at June 30, 2011 Ø Tangible book value per share as of June 30, 2011 was $3.36 Ø Core deposits increased by $46.4 million, or 7%, on a linked quarter basis as of June 30, 2011 Ø Increased the allowance for loan losses to $15.1 million, or 2.36% of total loans, as of June 30, 2011 Ø Increased outstanding loan balances on a linked quarter basis by $8.6 million to $639.4 million at June 30, 2011, compared to $630.8 million at March 31, 2011 Ø Reduced non-performing asset balances for a fourth consecutive quarter Ø The net interest margin improved to 3.61% for the three months ended June 30, 2011 compared to 3.42% for the three months ended June 30, 2010 Income Statement The Company reported a net loss of $0.5 million or $0.02 per share, for the three months ended June 30, 2011, compared to a net loss of $7.1 million, or $0.60 per share, for the three months ended June 30, 2010. The loan loss provision decreased to $1.5 million for the quarter ended June 30, 2011 compared to $10.8 million for the quarter ended June 30, 2010 as credit quality indicators continue to stabilize. The loan loss provision recorded during the second quarter of 2011primarily relates to updated appraisals of collateral for troubled loans originated prior to 2008. The Company continues to lower its cost of funds as evidenced by a decrease of 21 basis points to 1.03% for the three months ended June 30, 2011, compared to 1.24% for the three months ended June 30, 2010. The net interest margin improved to 3.61% for the quarter ended June 30, 2011 compared to 3.42% for the quarter ended June 30, 2010. Non-interest income increased to $2.1 million for the three months ended June 30, 2011 compared to $0.3 million for the three months ended June 30, 2010, as the Company continued to recognize gains on the sale of SBA loans during the second quarter 2011. The experienced SBA lending team hired by the Company earlier in the year is now ranked as the #1 SBA lender in New Jersey and the #36 lender in the nation based on the dollar volume of loan originations. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description June 30, March 31, % Change June 30, % Change Total assets $ $ 3
